Citation Nr: 1628248	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  08-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served from June to July 1963 and from November 1966 to November 1971 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2009, the claim first arrived at the Board.  The Board remanded the claim for a Board hearing, as requested by the Veteran.  

In May 2009, the Veteran testified at a Board hearing before a Veterans Law Judge. A complete transcript of the hearing is of record.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in a January 2016 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  To date, the Veteran has not indicated that he wishes to have another hearing.

In June 2014, the Board remanded the claim for a VA examination to determine the etiology of the Veteran's hypertension.  An examination was conducted in September 2014, however, the Board found the opinion provided inadequate.  In February 2016, the Board remanded the claim for an addendum opinion, which was completed in March 2016.  Unfortunately, the Board finds the most recent opinion inadequate.  Accordingly, another remanded is needed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the appeal must be remanded for an addendum opinion.  In February 2016, the Board remanded the claim for a VA addendum, in part, to address a National Academy of Sciences (NAS) Institute of Medicine's study with 2010 update, which concluded that there was "limited or suggestive" evidence of an associated between exposure to Agent Orange and hypertension.  However, the  2016 VA examiner, who opined that hypertension was not an Agent Orange presumptive disease, did not address the medical article discussed in the remand as well any other related medical literature as requested in the original remand order.  

The February 2016 Board remand also ordered the examiner to provide an opinion as to whether the service-connected diabetes mellitus caused or aggravated the Veteran's hypertension.  Unfortunately, the supplemental opinion failed to discuss aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion as to the following:  

a)  Is it at least as likely as not that Veteran developed hypertension due to presumed Agent Orange or herbicide exposure?  [Simply stating hypertension is not a presumptive condition is NOT sufficient rationale.]

As noted in the previous remand order, the examiner must reference the National Academy of Science's Veterans and Agent Orange: Update 2010 article in the opinion/rationale.  

b)  Is it at least as likely as not that the Veteran's hypertension was aggravated by service-connected diabetes mellitus?  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is found, the examiner must discuss the baseline level of hypertension prior to the onset of aggravation.

2.  Thereafter, re-adjudicate and if the benefit sought on appeal remain denied, issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

